Citation Nr: 0200462	
Decision Date: 01/14/02    Archive Date: 01/25/02

DOCKET NO.  00-24 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of 
sacroiliac strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to April 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision that denied the 
veteran's claim for an increased rating for his service-
connected low back disability.  


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by slight 
limitation of motion with pain and tenderness.

2.  It does not result in severe impairment.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a 
sacroiliac sprain is not warranted.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any private medical records that could be obtained.  
The RO has obtained the veteran's VA medical treatment 
records from 1997 through 2000.  Additionally, the RO 
provided the veteran with an examination in July 2000 in 
relation to his low back disability.  

The record discloses that the August 2000 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The October 2000 statement of the case 
provided the veteran with the applicable criteria for a 
higher evaluation.  These notification letters were sent to 
the veteran's latest address of record, and correspondence 
copies were mailed to the veteran's accredited 
representative, the Disabled American Veterans.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and his representative, have received these 
determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).



Factual background

By rating action dated in May 1970, the RO increased the 
evaluation assigned for residuals of a sacroiliac sprain from 
10 percent to 20 percent, effective February 1969.  This 
rating has remained in effect since then.

The veteran submitted a claim for an increased rating for his 
service-connected low back disability in June 2000.

The veteran was afforded an examination of the spine by the 
VA in July 2000.  He reported that his lumbosacral strain had 
been an ongoing problem and that it was episodic.  It was 
described as being mostly a chronic pain problem in the left 
sacroiliac joint area.  He stated that he developed aching, 
pain, tenderness and stiffness with bending, lifting and 
rotation.  He reported that he was able to do his normal 
daily activity.  It was noted that he wore a back brace, but 
that he had not had any back surgery.  It was indicated that 
the back was a chronic problem rather than having any 
specific flare-ups.  Finally, the veteran maintained that 
prolonged sitting, riding and driving aggravated his back.  

An examination of the back revealed that the veteran had 
tenderness and soreness over the left sacroiliac joint.  
There was no increased kyphosis or scoliosis noted.  It was 
noted that the veteran had pain with motion.  Forward flexion 
was to 75 degrees, and bending and rotation were to 25 
degrees.  It was reported that all motions were limited by 
pain.  There was no sciatic notch tenderness.  The veteran 
could rise onto his toes and rise onto his heels holding on 
for support.  An X-ray study of the lumbosacral spine 
revealed hypertrophic changes.  The diagnosis was residuals 
of a lumbosacral and sacroiliac strain.

VA outpatient treatment records dated from 1997 to 2000 have 
been associated with the claims folder.  It was reported in 
September 2000 that the veteran attended therapy on a regular 
basis and was maintaining muscle tone.  It was indicated that 
he had made strength gains from the initial exercise 
training.  

The veteran testified at a videoconference hearing before the 
undersigned in November 2001.  He reported that he had 
limitation of motion, pain and muscle spasms in his back (See 
November 14, 2001 hearing transcript (Tr.), at page (pg.). 
5).  

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.1 (2001), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

A 40 percent evaluation may be assigned for lumbosacral 
strain which is severe; with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent evaluation 
may be assigned for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  Diagnostic Code 5295.

A 40 percent evaluation is assignable for severe limitation 
of motion of the lumbar spine.  When moderate, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5292.

A review of the record discloses that the veteran has 
limitation of motion of the lumbar spine, and that pain was 
reported on the VA examination conducted in July 2000.  
However, the demonstrated limitation of motion cannot be 
characterized as more than slight.  The Board acknowledges 
that tenderness and soreness over the left sacroiliac joint 
were also documented on the recent VA examination.  Although 
he testified that he experiences muscle spasms, the Board 
points out that, assuming this is true, it would still not 
warrant a higher rating.  As noted above, in order to assign 
an increased rating for the veteran's low back disability, 
the evidence must establish that the condition is severe.  In 
the absence of marked limitation of motion or a positive 
Goldthwaite's sign, there is no basis for such a conclusion.  
The Board concludes that the medical findings on examination 
are of greater probative value than the veteran's statements 
regarding the severity of his low back disability.  The Board 
finds, therefore, that the weight of the evidence is against 
the claim for an increased rating for residuals of a 
sacroiliac sprain.  

The Board has also considered whether factors including 
additional functional impairment due to pain as addressed 
under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher 
rating.  See Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 
8, Vet. App. 202 (1995).  However, the demonstrated presence 
of pain and weakness in the lumbar spine has not been shown 
to be of such severity as to constitute severe limitation of 
motion, nor severe lumbosacral strain.  He remains able to 
perform his daily activities, and denied having specific 
flare-ups on VA examination in July 2000.  Therefore, a 
higher rating is not warranted including under these 
provisions.

The Board notes that during the hearing the veteran's 
representative requested another VA examination and that, in 
the alternative, that the veteran's claim be considered under 
the rating criteria for intervertebral disc syndrome, 
Diagnostic Code 5293 (2001).  Initially, the Board observes 
that service connection has been established for a strain of 
the lumbar spine, and there is no indication of a disc 
disorder.  In addition, the Board notes that the July 2000 
examination included a detailed history of the veteran's 
complaints and listed extensive findings concerning his 
functional impairment due to service-connected low back 
disability.  Accordingly, the Board concludes that the 
examination was adequate for evaluation purposes.  The Board 
reiterates that even if the veteran does have muscle spasms 
in his sacroiliac area, that alone is not a basis on which an 
increased rating may be assigned.  


ORDER

An increased rating for residuals of a sacroiliac strain is 
denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

